COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '

                                                 '              No. 08-16-00349-CV
 IN RE: VICTORY ROCK TEXAS, LLC,
                                                 '         AN ORIGINAL PROCEEDING
                               Relator.
                                                 '                IN MANDAMUS
                                                 '

                                 MEMORANDUM OPINION

       Relator, Victory Rock Texas, L.L.C., has filed a mandamus petition asking that we issue

the writ of mandamus against the Honorable Robert E. Cadena, Judge of the 83rd District Court

of Pecos County, Texas, ordering Respondent to vacate an order which denied in part and

granted in part Relator’s Motion to Dismiss and Alternative Motion to Compel Arbitration, and:

(1) grant Relator’s Motion to Dismiss; or (2), alternatively, grant its Motion to Compel

Arbitration as to all claims between Relator and the Real Party in Interest, Triple S Materials.

Relator has also filed a motion for emergency relief asking that we stay all proceedings in the

trial court pending resolution of the mandamus. We deny both the motion for emergency relief

and the petition for writ of mandamus.

       To be entitled to mandamus relief, a relator generally must meet two requirements. First,

the relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate
that there is no adequate remedy by appeal. Id. at 136. Based on the record before us, we

conclude that Relator has failed to establish it is entitled to mandamus relief. Accordingly, we

deny the motion for emergency relief and the petition for writ of mandamus.


January 11, 2017
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                             -2-